UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A (Amendment No.2) (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53089 Commission File Number HCi VioCare (Exact name of registrant as specified in its charter) Nevada 30-0428006 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Centrum Offices, 38 Queen Street, Glasgow, U.K. G1 3DX (Address of principal executive offices) (Zip Code) (0808) 178 4373 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock Title ofclass Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 5,003,650 shares of common stock issued and outstanding as of May 10, 2014 2 EXPLANATORY NOTE As a result of a review of our Company’s transactions, subsequent to our filing of a Form 10-Q for the interim period ended March 31, 2014, we identified certain errors that have a material impact on our previously issued financial information contained in the Form 10-Q for the period ended March 31, 2014 filed with the Securities and Exchange Commission on May 20, 2014. In performing these reviews we discovered that certain line items in our balance sheet, statement of operations and statement of cash flows had material changes that were required. These items pertained to the treatment of the acquisition of certain technology from a related party during the reporting period. Specifically, we had incorrectly capitalized the acquisition of a patented technology known as “Socket-Fit” acquired from Dr. Christos Kapatos, an officer and director of the Company and/or its subsidiary, in the amount of $625,000 (before amortization), when in fact, Dr. Kapatos’ predecessor cost was determined to be zero, and therefore, the Company should have expensed the acquisition cost as at the date of the transaction.As a result, the net loss for the period ended March 31, 2014 will increase from prior reported amounts by approximately $622,405 and the Company’s reported assets will decrease by $622,405. The Company has also updated Part 1, Item 2 – Management’s Discussion and Analysis, to reflect these changes. This Amendment No. 2 on Form 10-Q/A (this “Amendment”) of HCi VioCare for the three month period ended March 31, 2014 contains solely the revisions set out above.Outside of the aforementioned revisions Amendment No. 2 on Form 10-Q/A speaks as of the filing date of the Form 10-Q (the "Filing date"), does not reflect events that may have occurred subsequent to the filing date, and does not modify or update in any way disclosures made in the Form 10-Q as filed on May 20, 2014. 3 HCI VIOCARE (A Development Stage Company) TABLE OF CONTENTS Page PART I – Financial Information Item 1 Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3 Quantitative and Qualitative Disclosures About Market Risk 10 Item 4 Controls and Procedures 10 PART II – Other Information Item 1 Legal Proceedings 11 Item 1A Risk Factors 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults Upon Senior Securities 11 Item 4 Mine Safety Disclosures 11 Item 5 Other Information 11 Item 6 Exhibits 12 SIGNATURES 13 4 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements”.These statements relate to future events or our future financial performance.A number of important factors could cause our actual results to differ materially from those expressed in any forward-looking statements made by us in this Form 10-Q.In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by these forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to HCi VioCare and its consolidated subsidiaries, and “SEC” refers to the Securities and Exchange Commission. 5 PART I ITEM1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended March 31, 2014, are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2014.For further information refer to the audited financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013 as filed with the Securities and Exchange Commission on April 15, 2014. 6 HCi VioCare (A Development Stage Company) CONSOLIDATEDBALANCE SHEETS March 31, (Restated) December 31, (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalents $ $ - Prepaid expenses (Note 6) - Total Current Assets - Long-term Assets Property, and equipment, net (Note 8) - Total Long-term Assets - Total Assets $ $ - LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses (Note 7) $ $ Accounts payable and accrued expenses-related party (Note 11) Loan from a related party (Note 11) Liabilities to be settled with common stock - Total Current Liabilities Commitments and Contingencies Stockholders' Equity: Preferred stock, par value $0.0001, 5,000,000 shares authorized; none issued and outstanding as of March 31, 2014 and December 31, 2013 - - Common stock, par value $0.0001, 100,000,000 shares authorized; 5,003,650 shares issued and outstanding as of March 31, 2014 3,503,650 shares issued and outstanding as of December 31, 2013 Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income 44 - Stockholders' deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ - See Notes to Financial Statements F-1 HCiVioCare (A Development Stage Company) CONSOLDIATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) For the Three Months Ended For the Period March 26, 2007 (inception) through March 31, March 31, (Restated) (Unaudited) March 31, (Unaudited) (Restated) (Unaudited) Revenues Sales $ - $ - $ - Costs of Sales - - - Gross Profit - - - Operating Expenses Office rent Office expenses Consultancy Fees - Share based compensation - Professional fees Research and development - Travel and entertainment - Total Operating Expenses Loss from Operations ) ) ) Other Income Gain (Loss) on foreign currency transaction ) - ) Interest Income - - Total Other Income ) - ) Loss before Provision for Income Tax ) ) ) Provision for Income Tax - - - Net Loss $ ) $ ) $ ) Basic and fully diluted loss per share $ ) $ ) Weighted average shares outstanding Comprehensive Income (Loss) : Net loss $ ) $ ) $ ) Effect of foreign currency translation 44 $ - 44 Comprehensive Loss $ ) $ ) $ ) See Notes to Financial Statements F-2 HCi VioCare (A DevelopmentStageCompany) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Period March 26, 2007 For the Three Months Ended (inception) through March 31, (Restated) (Unaudited) March 31, (Unaudited) March 31, (Restated) (Unaudited) Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Shares issued foracquisition of patented technologies Changes in operating assets and liabilities: Decrease (Increase) in prepaid expense ) ) Increase (decrease) in accounts payable and accrued expenses Increase (decrease) in accounts payable and accrued expenses-related party - Increase (decrease) in liabilities to be settled with common stock - - Net cash used by operating activities ) - ) Investing Activities Leaseholder improvement ) - ) Net cash (used) by investing activities ) - ) Financing Activities Proceeds from issuance of common stock - - Loans from a shareholder - Repayment of loans from a shareholder - - - Net cash provided by financing activities - Increase (decrease) in cash - Cash at beginning of period - - Effects of exchange rates on cash 44 44 Cash at end of period $ $ $ Supplemental Disclosures of Cash Flow Information: Cash paid (received) during year for: Interest $ - $ - $ - Income taxes $ - $ - $ - See Notes to Financial Statements F-3 HCi VioCare (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 -ORGANIZATION AND BUSINESS BACKGROUND HCi VioCare (formerly China Northern Medical Device, Inc.) ("VICA" or the "Company") was incorporated on March 26, 2007 under the laws of the State of Nevada.The Company has selected December 31 as its fiscal year end. The Company has not yet generated revenues from planned principal operations and is considered a development stage company as defined in the Accounting Standards Codification ("ASC") 915, "Development Stage Entities", issued by the Financial Accounting Standards Board ("FASB"). The Company was formed to sell medical devices with an emphasis on portable medical devices designed for home treatments with the initial focus in the northern regions of China.The Company’s intent was to seek strategic relationships with medical device manufacturers both in China and North America with the aim to be their sales and distribution agent in Northern China and to assist Chinese medical device manufacturers on the development of the North American market. On September 10, 2013, the controlling shareholder of the Company sold his controlling interest in the shares of the Company and there was a change in the Board of Directors of the Company, effecting a change in control of the Company.The business of the Company remains in the field of medical devices and other opportunities related to their uses.We are currently engaged in healthcare innovation by the technology development and marketing of prosthetics and orthotics (P&O), and we intend to be engaged in the operation of P&O total rehabilitation clinics. On January 15, 2014, the Company incorporated two wholly-owned subsidiaries in Scotland, U.K., HCi VioCare Technologies Limited and HCi VioCare Clinics UK Limited.The Company intends to operate in Scotland under these two subsidiaries, one of which will undertake the development and marketing of technologies and the other which is intended to acquire or establish operating clinics related to the field of prosthetics and orthotics. On February 19, 2014, the Company filed a Certificate of Amendment with the Secretary of State of Nevada to change the name of the Company to HCi VioCare effective March 21, 2014.The name change was submitted to the Financial Industry Regulatory Authority (“FINRA”) for their approval.Effective March 21, 2014, in accordance with approval from FINRA, we changed our name from China Northern Medical Device, Inc. to HCi VioCare.Concurrently we commenced trading on the Over-the-Counter Bulletin Board under the symbol “VICA”. Note 2 -GOING CONCERN The Company incurred net losses of $713,588 and $8,264 for the three month period ended March 31, 2014 and 2013, respectively and $2,408,200 for the period March 26, 2007 (inception) through March 31, 2014. In addition, the Company had a working capital deficiency of $187,759 and a stockholders' deficiencyof $160,696 at March 31, 2014. These factors raise substantial doubt about the Company's ability to continue as a going concern. There can be no assurance that sufficient funds required during the next year or thereafter will be generated from operations or that funds will be available from external sources such as debt or equity financings or other potential sources. The lack of additional capital resulting from the inability to generate cash flow from operations or to raise capital from external sources would force the Company to substantially curtail or cease operations and would, therefore, have a material adverse effect on its business. Furthermore, there can be no assurance that any such required funds, if available, will be available on attractive terms or that they will not have a significant dilutive effect on the Company's existing stockholders. The accompanying financial statements do not include any adjustments related to the recoverability or classification of asset-carrying amounts or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. During the period March 26, 2007 (inception) through March 31, 2014, the Company relied heavily for its financing needs on its Chief Executive Officer and President as more fully disclosed in Note 11. F-4 HCi VioCare (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 -CONTROL BY PRINCIPAL STOCKHOLDER/OFFICER Our Chief Executive Officer owns beneficially and in the aggregate, the majority of the voting power of the Company. Accordingly, the Chief Executive Officer has the ability to control the approval of most corporate actions, including approving significant expenses, increasing the authorized capital stock and the dissolution, merger or sale of the Company's assets. Note 4 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principals of Consolidation The consolidated financial statements include the accounts of HCi VioCare and its wholly-owned subsidiaries, HCi VioCare Technologies Limited and HCi VioCare Clinics UK Limited. All significant intercompany balances and transactions have been eliminated. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America ("US GAAP") and are presented in U.S. dollars. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period.Actual results when ultimately realized could differ from these estimates. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, deposits in banks with maturities of three months or less, and all highly liquid investments which are unrestricted as to withdrawal or use, and which have original maturities of three months or less. Concentrations of Credit Risk Financial instruments that subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents. The Company maintains its cash and cash equivalents with high-quality institutions. Fair Value of Financial Instruments The carrying value of financial instruments including cash and cash equivalents, receivables, prepaid expenses, accounts payable and accrued expenses, approximates their fair value due to the relatively short-term nature of these instruments. Intangible Assets Acquired intangible assets include all rights and interest in and to a patented technology. These assets are capitalized on acquisition at cost and included in intangible assets. Intangible assets acquired by issuance of common stock of the Company are capitalized at the fair market value of the common stock as of the issuance date. Intangible assets are amortized over their estimated useful lives of 20 years, using an amortization method. F-5 HCi VioCare (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Impairment of Long-life Assets Long-lived assets and certain identifiable intangibles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. Foreign Currencies Functional and presentation currency - Items included in the consolidated financial statements of each of the Company and its subsidiariesare measured using the currency of the primary economic environment in which the entity operates (the ‘functional currency’). The consolidated financial statements are presented in US Dollars, which is the Company’s functional and presentation currency. Transactions and balances - Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the dates of the transactions. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at quarter end exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the income statement. Subsidiaries The results and financial position of all subsidiaries that have a functional currency different from the presentation currency are translated into the presentation currency as follows: i) assets and liabilities are translated at the closing rate at the date of the balance sheet; ii) income and expenses are translated at average exchange rates; iii) all resulting exchange differences are recognized as other comprehensive income, a separate component of equity. Revenue Recognition The Company recognizes revenue when the earnings process is complete and persuasive evidence of an arrangement exists. This generally occurs when products are shipped to unaffiliated customers, both title and the risks and rewards of ownership are transferred or services have been rendered and accepted, the selling price is fixed or determinable, and collectability is reasonably assured. Advertising Costs The Company expenses advertising costs as incurred or the first time the advertising takes place, whichever is earlier, in accordance with FASB ASC 720-35.Advertising costs were immaterial for the three month period ended March 31, 2014 and 2013, respectively. Research and Development Costs The Company charges research and development costs to expense when incurred in accordance with FASB ASC 730, “Research and Development”. Research and development costs were $632,237 and $0 for the three month period ended March 31, 2014 and 2013, respectively. F-6 HCi VioCare (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Related parties For the purposes of these financial statements, parties are considered to be related if one party has the ability, directly or indirectly, to control the party or exercise significant influence over the party in making financial and operating decisions, or vice versa, or where the Company and the party are subject to common control or common significant influence. Related parties may be individuals or other entities. Stock-based compensation Stock-based compensation follows the guidance codified in the Compensation – Stock Compensation Topic of FASB ASC (“ASC 718”). The Company determines the value of stock issued at the date of grant. It also determines at the date of grant, the value of stock at fair market value or the value of services rendered (based on contract or otherwise) whichever is more readily determinable. Income Taxes The Company accounts for income tax in accordance with FASB ASC 740, "Income Taxes", which requires the asset and liability approach for financial accounting and reporting for income taxes.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.A valuation allowance related to deferred tax assets is recorded when it is more likely than not that some portion or all of the deferred tax assets will not be realized. The Company has an accumulated deficit from operations.Because there is no certainty that we will realize taxable income in the future, we did not record any deferred tax benefit as a result of these losses. All income tax years from inception are open to examination by the taxing authorities. Earnings (Loss) Per Share The Company reports earnings per share in accordance with FASB ASC 260, “Earnings Per Share.” FASB ASC 260 requires presentation of basic and diluted earnings per share in conjunction with the disclosure of the methodology used in computing such earnings per share.Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted-average number of common shares outstanding during the period.Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.There are no potentially dilutive securities outstanding (options and warrants) for the three month period ended March 31, 2014 and 2013, respectively. Comprehensive Income FASB ASC 220, “Comprehensive Income", establishes standards for reporting and display of comprehensive income, its components and accumulated balances.Comprehensive income as defined includes all changes in equity during a period from non-owner sources. F-7 HCi VioCare (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Segment Reporting FASB ASC 820 “Segments Reporting” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in financial statements. Our proposed business segments are expected to span more than one geographical area.Specifically the Company intends to operate prosthetic and orthotic rehabilitation clinics with various European based locations, as well as a corporate development and technology center which will undertake ongoing research and marketing activities. Fair Value of Measurements Accounting principles generally accepted in the United States define fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. Additionally, the inputs used to measure fair value are prioritized based on a three-level hierarchy. This hierarchy requires entities to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: Level 1:Unadjusted quoted prices in active markets for identical assets or liabilities Level 2:Input other than quoted market prices that are observable, either directly or indirectly, and reasonably available.Observable inputs reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the Company. Level 3:Unobservable inputs.Unobservable inputs reflect the assumptions that the Company develops based on available information about what market participants would use in valuing the asset or liability. An asset or liability’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Availability of observable inputs can vary and is affected by a variety of factors.The Company uses judgment in determining fair value of assets and liabilities and Level 3 assets and liabilities involve greater judgment than Level 1 and Level 2 assets or liabilities. Recent Accounting Pronouncements In July 2013, the FASB issued ASU 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carry forward, a Similar Tax Loss, or a Tax Credit Carry forward Exists.” This standard requires that an unrecognized tax benefit, or a portion of an unrecognized tax benefit be presented as a reduction to a deferred tax asset for an NOL carry forward, a similar tax loss, or a tax credit carry forward with certain exceptions to this rule. If certain exception conditions exists, an entity should present an unrecognized tax benefit in the financial statements as a liability and should not net the unrecognized tax benefit with a deferred tax asset. This standard is effective for fiscal years and interim periods within those years beginning after December 15, 2013. The adoption of the new provisions does not have a material impact on our financial condition or results of operations. In March 2013, the FASB issued guidance on when foreign currency translation adjustments should be released to net income. When a parent entity ceases to have a controlling financial interest in a subsidiary or group of assets that is a business within a foreign entity, the parent is required to release any related cumulative translation adjustment into net income. Accordingly, the cumulative translation adjustment should be released into net income only if the sale or transfer results in the complete or substantially complete liquidation of the foreign entity in which the subsidiary or group of assets had resided. The guidance is effective prospectively beginning January 1, 2014. The adoption of this provision does not have a material impact in the financial statements. F-8 HCi VioCare (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Recent Accounting Pronouncements (continued) In February 2013, the FASB issued guidance for the recognition, measurement and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of the guidance is fixed at the reporting date. Examples include debt arrangements, other contractual obligations and settled litigation. The guidance requires an entity to measure such obligations as the sum of the amount that the reporting entity agreed to pay on the basis of its arrangement among its co-obligors plus additional amounts the reporting entity expects to pay on behalf of its co-obligors. The guidance is effective January 1, 2014 andthe adoption of this guidance does not have a material impact in the financial statements. The Company believes that there were no other accounting standards recently issued that had or are expected to have a material impact on our financial position or results of operations. Note 5 -RESTATEMENTS The Companyincorrectly capitalized the acquisition of a patented technology known as “Socket-Fit” acquired from Dr. Christos Kapatos, an officer and director of the Company and/or its subsidiary, in the amount of $625,000 (before amortization), when in fact, Dr. Kapatos’ predecessor cost was subsequently determined to be zero, and therefore, the Company should have expensed the acquisition cost as at the date of the transaction. The following table represents the effects of the restatements to our financial results as atMarch 31, 2014: Item As Originally Reported As Restated Effect on Earnings Effect on Net Equity Balance Sheet Intangible assets, net - (622,405 ) - As Originally Reported As Restated Effect on Earnings Effect on Net Equity Statement of Operations Amortization - Research and development 632, 237 (625,000 ) (625,000 ) As Originally Reported As Restated Effect on Net cash used by operating activities Statement of Cash Flow Operating Activities Net loss (91,183 ) (713,588 ) (622,405 ) Shares issued for acquisition of patented technologies - Amortization (2,595 ) (2,595 ) Net cash used by operating activities (37,815 ) (37,815 ) - F-9 HCi VioCare (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 6 -PREPAID EXPENSES Prepaid expenses consist of the following: March 31, 2014 (unaudited) December 31, 2013 Legal fee $ $ - Office lease - Total prepaid expense $ $ - Note 7 -ACCOUNTS PAYABLE AND ACCRUED EXPENSES Accounts payable and accrued expenses consist of the following: March 31, 2014 (unaudited) December 31, 2013 Accounts payable $ $ Accrued professional fees Total accounts payable and accrued expenses $ $ Note 8 -PROPERTY AND EQUIPMENT Leasehold Improvement—office in Greece Cost At 1 January, 2014 $
